                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Frederick Van Anderson,             )                  Civil Action No.: 5:18-cv-00682-JMC
                                    )
                    Petitioner,     )
                                    )
      v.                            )                       ORDER AND OPINION
                                    )
                                    )
Warden Scott Lewis,                 )
                                    )
                    Defendant.      )
____________________________________)

       Petitioner Frederick Van Anderson is a state prisoner serving a life sentence at the Perry

Correctional Institution in Pelzer, South Carolina. (ECF No. 1 at 1.) On March 12, 2018,

Anderson filed a Petition for Writ of Habeas Corpus (the “Petition”) pursuant to 28 U.S.C. § 2254

(ECF No. 1). On July 9, 2019, the court entered an Order (ECF No. 43) (the “July Order”) that

accepted the Magistrate Judge’s Report and Recommendation (ECF No. 25), dismissed

Anderson’s Petition (ECF No. 1) without prejudice, granted Defendant Warden Scott Lewis’s

Motion for Summary Judgment (ECF No. 14), and denied Anderson’s Motion for Judicial Notice

of Adjudicative Facts (ECF No. 20).

       This matter is before the court on Anderson’s Motion to Alter or Amend Judgment pursuant

to Rule 59(e) of the Federal Rules of Civil Procedure. (ECF No. 45 at 1.) Specifically, Anderson

seeks reconsideration of the July Order as to “his 5th, 6th and 14th Amendment violations, grounds

one (1) through four (4) and [] Petitioner’s Motion for Adjudicated Facts.” (ECF No. 45 at 6.) For

the reasons set forth below, the court DENIES Anderson’s Motion to Alter or Amend.

                                    I.     JURISDICTION

       The court has jurisdiction over this matter pursuant to 28 U.S.C. § 2254, which states that



                                                1
a federal district court has jurisdiction to entertain a § 2254 petition when the petitioner “is in

custody pursuant to the judgment of a State court . . . in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2254(a).

              II.     RELEVANT BACKGROUND TO PENDING MOTION

       The court adopts its prior recitation of factual and procedural background outlined in the

July Order (see ECF No. 43 at 1–3). Additionally, in the July Order, the court made the following

observations in dismissing Anderson’s Petition (ECF No. 1):

       In the instant case, the court has reviewed Petitioner’s Petition (ECF No. 1), his
       Objection (ECF No. 30), and the Magistrate Judge’s Report (ECF No. 25). After
       examining all of the pleadings, the court concludes that Petitioner’s Objection
       restates arguments that are adequately addressed by the Report. (Compare ECF
       No. 1, with ECF No. 25.) Moreover, Petitioner’s Objection largely mirrors pages
       within his Petition, almost verbatim, which was explicitly before the Magistrate
       Judge and considered by the Report. (Compare ECF No. 30, with ECF No. 1, and
       ECF No. 1-1.) Lastly, Petitioner’s Objection does not even mention any
       disagreement with the findings of the Report, including the Report’s specific
       conclusions about the procedural default of his claims and whether challenges to a
       state trial court’s jurisdiction are cognizable within federal court. (See ECF No.
       30.) As such, a de novo review is unnecessary because Petitioner has “failed to
       guide the [c]ourt towards specific issues needing resolution . . . .” Nichols, 100 F.
       Supp. 3d at 498 (holding that a claimant failed to raise specific objections when he
       repeated arguments raised in his initial brief). This court declines to hear rehashed
       arguments from Petitioner. Orpiano, 687 F.2d at 47. The court finds that the
       Report adequately addresses Petitioner’s Objection, is well-reasoned, and properly
       analyzes the rehashed issues from Petitioner. See Fray v. Berryhill, No. 6:16-2916-
       TMC, 2018 WL 1224687, at *5 (D.S.C. Mar. 9, 2018) (adopting a magistrate’s
       report in which the court concurred “with both the reasoning and the result”).
       Therefore, all of Petitioner’s objections are overruled because they not specific,
       merely restate arguments, and fail to identify issues with the Magistrate Judge’s
       Report. See Stanley v. Beckwith, C/A No. 1:11-cv-00607-JMC, 2012 WL 930954,
       at *1 (D.S.C. Mar. 19, 2012) (finding that a petitioner’s objections were not specific
       objections because they were “merely restatements of the arguments made in his
       initial filings” and adopting a magistrate judge’s report and recommendation).

       In the absence of timely, specific objections to the Magistrate Judge’s Report, the
       court is not required to give any explanation for adopting the Report. See Camby
       v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Upon a careful review, the court
       concludes that the Magistrate Judge’s Report is well reasoned, accurately
       summarizes the law, and correctly applies the law to the instant Petition. (ECF No.
       25 at 9–29.) On the face of the Report, there is no clear error. See Diamond, 416
                                                 2
       F.3d at 316. Therefore, [the] court adopts the Report herein. Camby, 718 F.2d at
       199.

(ECF No. 43 at 5–6.) Anderson seeks to alter or amend the July Order pursuant to Rule 59(e) of

the Federal Rules of Civil Procedure.

                               III.     STANDARD OF REVIEW

       Rule 59 allows a party to seek an alteration or amendment of a previous order of the court.

Fed. R. Civ. P. 59(e). Under Rule 59(e), a court may “alter or amend the judgment if the movant

shows either (1) an intervening change in the controlling law, (2) new evidence that was not

available at trial, or (3) that there has been a clear error of law or a manifest injustice.” Robinson

v. Wix Filtration Corp., 599 F.3d 403, 407 (4th Cir. 2010); see also Collison v. Int’l Chem. Workers

Union, 34 F.3d 233, 235 (4th Cir. 1994). It is the moving party’s burden to establish one of these

three grounds in order to obtain relief. Loren Data Corp. v. GXS, Inc., 501 F. App’x 275, 285 (4th

Cir. 2012). The decision whether to reconsider an order under Rule 59(e) is within the sound

discretion of the district court. Hughes v. Bedsole, 48 F.3d 1376, 1382 (4th Cir. 1995). A motion

to reconsider should not be used as a “vehicle for rearguing the law, raising new arguments, or

petitioning a court to change its mind.” Lyles v. Reynolds, C/A No. 4:14-1063-TMC, 2016 WL

1427324, at *1 (D.S.C. Apr. 12, 2016) (citing Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5

(2008)).

                                        IV.     ANALYSIS

A.     Anderson’s Arguments

       In his Motion, Anderson generally argues that the court failed to “address any part of []

[P]etitioner’s objection to the Magistrate [Judge]’s Report and Recommendation or Petitioner’s

Motion[] for Judicial Notice of Adjudicative Facts.” (ECF No. 45 at 1.) Anderson complains that

the court should have made its own “specific findings of fact” and stated “conclusions of law”


                                                  3
addressing each of the issues presented in his Petition and in his Motion for Judicial Notice of

Adjudicative Facts. (Id. at 2.) Anderson asserts that instead of doing this, the court “delegated

that responsibility to the Attorney General’s office.” (Id.)

       Anderson next argues more specifically that the court erred by failing to either set forth in

the July Order a full factual recitation or rule on his “claim that the PCR judge’s decision was an

unreasonable determination of the facts in light of the evidence submitted in court.” (Id. at 3.)

Additionally, Anderson argues that the court committed error by failing to issue a decision on

whether he was properly indicted as required by the Due Process Clause. (Id. at 4.) As a result of

the foregoing, Anderson asserts that the court “should correct this constitutional violation and clear

error of law to prevent further manifest injustice.” (Id. at 5 (citations omitted).)

B.     The Court’s Review

       In his Motion (ECF No. 45), Anderson urges the court to alter or amend the July Order

claiming that the court’s decision was either a clear error of law or resulted in a manifest injustice.

Clear error occurs when the reviewing court “is left with the definite and firm conviction that a

mistake has been committed.” United States v. Harvey, 532 F.3d 326, 336 (4th Cir. 2008) (internal

quotation marks omitted); see also United States v. Martinez–Melgar, 591 F.3d 733, 738 (4th Cir.

2010) (“[C]lear error occurs when a district court’s factual findings are against the clear weight of

the evidence considered as a whole.”) (internal quotation marks omitted); Miller v. Mercy Hosp.,

Inc., 720 F.2d 356, 361 n.5 (4th Cir. 1983) (explaining that a district court’s factual finding is

clearly erroneous if “the finding is against the great preponderance of the evidence”) (internal

quotation marks omitted). Manifest injustice occurs where the court “has patently misunderstood

a party, or has made a decision outside the adversarial issues presented to the Court by the parties,

or has made an error not of reasoning but of apprehension . . . .” Campero USA Corp. v. ADS



                                                  4
Foodservice, LLC, 916 F. Supp. 2d 1284, 1292–93 (S.D. Fla. 2012) (citations omitted).

       Upon review of the instant Motion, the court observes that Anderson’s assertions add very

little new substantive context to what he has already presented on the issue of whether the state

court charging documents were deficient.1 (Compare ECF Nos. 1 at 5 and 30 at 3–5, with ECF

No. 45 at 4.) A Rule 59(e) motion should not be used as an opportunity to rehash issues already

ruled upon because a litigant is displeased with the result. See Hutchinson v. Staton, 994 F.2d

1076, 1082 (4th Cir. 1993) (stating that “mere disagreement does not support a Rule 59(e)

motion”); see also Consulting Eng’rs, Inc. v. Geometric Software Solutions & Structure Works

LLC, 2007 WL 2021901, at *2 (D.S.C. July 6, 2007) (“A party’s mere disagreement with the

court’s ruling does not warrant a Rule 59(e) motion, and such motion should not be used to rehash

arguments previously presented or to submit evidence which should have been previously

submitted.”). In the July Order (ECF No. 43), the court cited to relevant case law to support its




1
  The court observes that Anderson’s assertions regarding the alleged deficiencies in his state court
indictments were also the focus of his Motion for Judicial Notice of Adjudicative Facts. (ECF No.
20.) Specifically, Anderson asserted that the court should take judicial notice of the following
facts “readily determined from sources whose accuracy cannot reasonabl[y] be questioned”:

       1.) Petitioner was never indicted by the Greenville County Grand jury, that the
       regular indictment procedure was not followed and the court lacked jurisdiction to
       accept his guilty plea and impose sentence . . . 2.) Petitioner’s three indictments . .
       . were allegedly true billed, but were never signed by the Grand Jury Foreperson.
       3.) Investigator Ashley Foy researched and found that the Grand Jury Foreperson
       do[es] not remember ever signing Petitioner’s indictments . . . 4.) Petitioner ha[s]
       met his burden of proving there were irregularities with the Grand Jury procedure
       that invalidate his indictments. 5.) Petitioner’s indictment[s] were never published
       in open court. 6.) The State ha[s] violated S.C. Constitution Article I & II and the
       5th Amendment. 7.) The PCR judge and S.C. Supreme Court’s decision was an
       unreasonable determination of the facts in light of the evidence presented. . . . 8.)
       The State ha[s] violated clearly established law precedent. 9.) Petitioner is
       requesting an evidentiary hearing.

(ECF No. 20 at 1–2.)
                                                 5
reasoning that Anderson’s claims regarding his state court indictments were either procedurally

defaulted or not cognizable in the federal court. (Id. at 5–6.) As a result, the court is not persuaded

that entry of the July Order resulted in the commission of either clear error of law or manifest

injustice. Accordingly, the court must deny Anderson’s Motion.

                                      V.      CONCLUSION

       For the reasons set forth above, the court DENIES Petitioner Frederick Van Anderson’s

Motion to Alter or Amend Judgment pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure. (ECF No. 45 at 1.).

                            CERTIFICATE OF APPEALABILITY

       A certificate of appealability may issue only if the applicant has made a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c). A prisoner satisfies this standard by

demonstrating that reasonable jurists would find this court’s assessment of his constitutional

claims is debatable or wrong and that any dispositive procedural ruling by the district court is

likewise debatable. See, e.g., Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In this matter, the legal

standard for the issuance of a certificate of appealability has not been met. Therefore, the court

DENIES Petitioner Frederick Van Anderson a certificate of appealability.

       IT IS SO ORDERED.




                                                      United States District Judge
February 12, 2020
Columbia, South Carolina




                                                  6
